 Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 1 of 16 PageID: 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
---------------------------------------------------------------x
                                                               :
JULIANNA BRIGLIO,                                              :
individually and on behalf of all others similarly             :
situated,                                                      :   CIVIL ACTION
                                    Plaintiffs,                :
                                                               :   NO. ________________________
         v.                                                    :
                                                               :   CLASS ACTION
JOHNSON & JOHNSON CONSUMER INC.                                :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x
                                     CLASS ACTION COMPLAINT

           1.    Plaintiff, Julianna Briglio (“Plaintiff”), brings this action on behalf of herself and

all others similarly situated, against Johnson & Johnson Consumer Inc. (“Defendant”). Plaintiff

makes the following allegations upon information and belief and personal knowledge, as to

herself.

                                               BACKGROUND

           2.    This is a class action lawsuit against Defendant for manufacturing and distributing

the popular Neutrogena brand Sunscreen Products (“Sunscreen Products”) without disclosing

that they contain high levels of benzene, a known carcinogen. These Sunscreen Products include

but are not limited to: Neutrogena Ultra Sheer Weightless Sunscreen Spray; Neutrogena Ultra

Sheer Weightless Sunscreen Spray, SPF 100+; SPF 70 Neutrogena Beach Defense Oil-Free

Body Sunscreen Spray-SPF 100; Neutrogena Invisible Daily Defense Body Sunscreen Broad

Spectrum, SPF 60+; and Neutrogena Beach Defense Spray Body Sunscreen, SPF 50.




                                                         1
    Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 2 of 16 PageID: 2




         3.    Benzene is known to cause cancer in humans, particularly blood cancers like

leukemia.1 Direct exposure of the eyes, skin, or lungs to benzene can cause tissue injury and

irritation.2 The FDA’s concentration limit for benzene in products is 2 parts per million (ppm).3

         4.    On May 25, 2021, Valisure, a company that tests the chemical composition of

medications and other consumer products, filed a citizen’s petition with the FDA after finding

that several of Defendant’s Sunscreen Products tested well above the EPA limit for benzene. For

example, Neutrogena Ultra Sheer Weightless Sunscreen Spray, SPF 100+ contained 6.26 ppm

benzene.4 Similarly, Neutrogena Beach Defense Oil-Free Body Sunscreen Spray, SPF 100

contained 4.01 ppm benzene.5 Valisure’s petition sought a recall of the Sunscreen Products.

         5.    Valisure’s petition also indicated that the presence of benzene in the Sunscreen

Products appeared to be the result of contamination, or a defect in the manufacturing process,

which rendered the Sunscreen Products “unacceptable.” 6

         6.    Defendant knew or should have known about the presence of benzene in its

Sunscreen Products and about its potential harmful effects to consumers. Nevertheless,

Defendant continued to manufacture and sell Sunscreen Products containing benzene.




1
  National Cancer Institute, Cancer-Causing Substances, Benzene. https://
www.cancer.gov/about-cancer/causes-prevention/risk/substances/benzene (last accessed July 19,
2021).
2
  Centers for Disease Control and Prevention, Facts About Benzene,
https://emergency.cdc.gov/agent/benzene/basics/facts.asp (last accessed July 19, 2021).
3
  See p.1, “Valisure Citizen Petition on Benzene in Sunscreen and After-sun Care Products,”
Valisure, (May 24, 2021), available at https://www.valisure.com/wp-content/uploads/Valisure-
Citizen-Petition-on-Benzene-in-Sunscreen-and-After-sun-Care-Products-v9.7.pdf (last accessed
July 16, 2021).
4
  Id. at p. 12.
5
  Id.
6
  Id. at pp. 7-8, p.2.


                                                2
    Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 3 of 16 PageID: 3




         7.    On July 14, 2021, nearly three months after the Valisure petition was filed,

Defendant recalled five Neutrogena brand aerosol Sunscreen Products after conducting its own

internal tests.7 Defendant claimed it found “low levels of benzene in some samples of the

products.”8

         8.    Plaintiff and the Class purchased the Sunscreen Products because they believed

they were safe for human use. However, what Defendant sold them was toxic, dangerous,

unmerchantable, and unfit for their intended purpose. Plaintiff and the Class would not have

purchased the Sunscreen Products had they known they were unsafe and have, therefore, not

received the benefit of their bargain.

         9.    Plaintiff brings this action on behalf of herself and the Class for equitable relief

and to recover damages or equitable relief for: (i) breach of express warranty; (ii) breach of

implied warranty; (iii) violation of the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (iv) fraudulent concealment; and (v) unjust enrichment.

                                            PARTIES

         10.   Plaintiff Julianna Briglio is a resident of the Commonwealth of Pennsylvania who

purchased Defendant’s Sunscreen Products.9

         11.   Defendant Johnson & Johnson Consumer Inc. is a corporation organized and

existing under the laws of the State of New Jersey, with its principal place of business in




7
  jnj.com/johnson-johnson-consumer-inc-issues-voluntary-recall-of-specific-neutrogena-and-
aveeno-aerosol-sunscreen-products-due-to-the-presence-of-benzene. (last accessed July 19,
2021).
8
  Id.
9
  Plaintiff purchased the following Sunscreen Products: NEUTROGENA® Beach Defense®
aerosol sunscreen and NEUTROGENA® Cool Dry Sport aerosol sunscreen, both of which have
been recalled by Defendant.

                                                  3
 Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 4 of 16 PageID: 4




Skillman, New Jersey. Defendant manufactures and distributes Neutrogena® brand Sunscreen

Products and other products throughout the United States.

                                   JURISDICTION AND VENUE

        12.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one

member of the Class, as defined below, is a citizen of a different state than Defendant, there are

more than 100 members of the Class, and the aggregate amount in controversy exceeds

$5,000,000 exclusive of interest and costs.

        13.     This Court has personal jurisdiction over this action because Defendant is

incorporated, and maintains its principal place of business in, the State of New Jersey, and

therefore is subject to general jurisdiction in New Jersey.

        14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because Defendant

resides in this District.

                               CLASS ACTION ALLEGATIONS
        15.     Plaintiff seeks to represent a class defined as “all persons in the United States who

purchased Defendant’s Sunscreen Products that contain benzene.” Plaintiff also seeks to

represent a subclass of “all Class members who also purchased Sunscreen Products in the State

of Pennsylvania” (the “Subclass”).

        16.     The Class and Subclass shall be referred to as the “Classes.”

        17.     Subject to additional information obtained through further investigation and

discovery, the foregoing definitions of the Classes may be expanded or narrowed by amendment

to the complaint or narrowed at class certification.

        18.     Specifically excluded from the Classes are Defendant, Defendant’s officers,

directors, agents, trustees, parents, children, corporations, trusts, representatives, employees,


                                                  4
 Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 5 of 16 PageID: 5




principals, servants, partners, joint ventures, or entities controlled by Defendant, and its heirs,

successors, assigns, or other persons or entities related to or affiliated with Defendant and/or

Defendant’s officers and/or directors, the judge assigned to this action, and any member of the

judge’s immediate family.

       19.     Numerosity. The members of the proposed Classes are geographically dispersed

throughout the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

individuals that are members of the proposed Classes. Although the precise number of proposed

members is unknown to Plaintiff, the true number of members of the Classes is known by

Defendant. Members of the Classes may be notified of the pendency of this action by mail and/or

publication through the distribution records of Defendant and third-party retailers and vendors.

       20.     Typicality. The claims of the representative Plaintiff are typical of the claims of

the Classes in that the representative Plaintiff, like all members of the Classes, purchased the

Sunscreen Products, which were worthless due to the presence of benzene, a harmful and

carcinogenic chemical. The representative Plaintiff, like all members of the Classes, has been

damaged by Defendant’s misconduct in the very same way as the members of the Classes.

Further, the factual bases of Defendant’s misconduct are common to all members of the Classes

and represent a common thread of misconduct resulting in injury to all members of the Classes.

       21.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Classes and predominate over any

questions affecting only individual members of the Classes. These common legal and factual

questions include, but are not limited to, the following:

               (a) whether the Sunscreen Products manufactured by Defendant contain
               dangerously high levels of benzene, thereby breaching the express and



                                                  5
 Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 6 of 16 PageID: 6




               implied warranties made by Defendant and making the Sunscreen Products
               unfit for human use and therefore unfit for its intended purpose;
               (b) whether Defendant knew or should have known the Sunscreen Products
               contained elevated levels of benzene prior to selling them, thereby
               constituting fraud and/or fraudulent concealment;
               (c) whether Defendant has unlawfully converted money from Plaintiff and
               the Classes;
               (d) whether Defendant is liable to Plaintiff and the Classes for unjust
               enrichment;
               (e) whether Defendant is liable to Plaintiff and the Classes for fraudulent
               concealment;
               (f) whether Plaintiff and the Classes have sustained monetary loss and the
               proper measure of that loss;
               (g) whether Plaintiff and the Classes are entitled to declaratory and
               injunctive relief;
               (h) whether Plaintiff and the Classes are entitled to restitution and
               disgorgement from Defendant; and
               (i) whether the marketing, advertising, packaging, labeling, and other
               promotional materials for the Sunscreen Products are deceptive.
       22.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Classes. Plaintiff has retained counsel who are highly experienced in complex

consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on

behalf of the Classes. Plaintiff has no interests that are antagonistic to those of the Classes.

       23.     Superiority. A class action is superior to all other available means for the fair and

efficient adjudication of this controversy. The damages or other financial detriment suffered by

members of the Classes are relatively small compared to the burden and expense of individual

litigation of their claims against Defendant. It would, thus, be virtually impossible for members

of the Classes, on an individual basis, to obtain effective redress for the wrongs committed

against them. Furthermore, even if members of the Classes could afford such individualized

litigation, the court system could not. Individualized litigation would create the danger of




                                                  6
 Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 7 of 16 PageID: 7




inconsistent or contradictory judgments arising from the same set of facts. Individualized

litigation would also increase the delay and expense to all parties and the court system from the

issues raised by this action. By contrast, the class action device provides the benefits of

adjudication of these issues in a single proceeding, economies of scale, and comprehensive

supervision by a single court, and presents no unusual management difficulties under the

circumstances.

       24.       In the alternative, the Classes may be certified because:

                 (a) the prosecution of separate actions by individual members of the
                 Classes would create a risk of inconsistent or varying adjudication with
                 respect to individual members of the Classes that would establish
                 incompatible standards of conduct for the Defendant;
                 (b) the prosecution of separate actions by individual members of the
                 Classes would create a risk of adjudications with respect to them that
                 would, as a practical matter, be dispositive of the interests of other
                 members of the Classes not parties to the adjudications, or substantially
                 impair or impede their ability to protect their interests; and/or
                 (c) Defendant has acted or refused to act on grounds generally applicable
                 to the Classes as a whole, thereby making appropriate final declaratory
                 and/or injunctive relief with respect to the members of the Class as a
                 whole.
                                       CAUSES OF ACTION

                                          COUNT I
                           BREACH OF EXPRESS WARRANTY
               (On Behalf of the National Class and the Pennsylvania Subclass)
     25.         Plaintiff incorporates by reference the allegations in the preceding paragraphs as

though fully set forth herein.

     26.         Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against Defendant.

     27.         In connection with the sale of the Sunscreen Products, Defendant, as the designer,

manufacturer, marketer, distributor, and/or seller issued written warranties by representing that



                                                   7
 Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 8 of 16 PageID: 8




the Sunscreen Products contained only those active and inactive ingredients listed on the

Sunscreen Products’ labels. Those active and inactive ingredients do not include benzene, a

known carcinogen. Defendant further expressly warranted that the Sunscreen Products are used

for protection from the sun, rather than for exposure to carcinogens.

     28.       As a direct and proximate cause of Defendant’s breach of express warranty,

Plaintiff and the Class members have been injured and harmed because they would not have

purchased the Sunscreen Products had they known that the Sunscreen Products contained

benzene and are generally recognized as unsafe.

                                         COUNT II
                           BREACH OF IMPLIED WARRANTY
               (On Behalf of the National Class and the Pennsylvania Subclass)
     29.       Plaintiff incorporates by reference the allegations in the preceding paragraphs as

though fully set forth herein.

     30.       Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against Defendant.

     31.       At all relevant times, Defendant was a merchant with respect to the Sunscreen

Products and impliedly warranted that the Sunscreen Products (i) would not contain elevated

levels of benzene and (ii) are generally recognized as safe for human use.

     32.       Defendant breached the warranty implied in the contract for the sale of the

defective Sunscreen Products because they could not pass without objection in the trade under

the contract description, the Sunscreen Products were not of fair or average quality within the

description, and the Sunscreen Products were unfit for their intended and ordinary purpose

because the Sunscreen Products manufactured, distributed, and sold by Defendant were defective

in that they contained elevated levels of benzene, and as such are not generally recognized as




                                                  8
 Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 9 of 16 PageID: 9




safe for human use. As a result, Plaintiff and members of the Classes did not receive the goods

that Defendant impliedly warranted were merchantable.

       33.     Plaintiff and members of the Classes purchased the Sunscreen Products in

reliance upon Defendant’s skill and judgment and the implied warranties of fitness for the

purpose.

       34.     The Sunscreen Products were not altered by Plaintiff or members of the Classes.

       35.     The Sunscreen Products were defective when they left the exclusive control of

Defendant.

       36.     Defendant knew that the Sunscreen Products would be purchased and used

without additional testing by Plaintiff and members of the Classes.

       37.     The Sunscreen Products were defectively manufactured and unfit for their

intended purpose, and Plaintiff and members of the Classes did not receive the goods as

warranted.

       38.     As a direct and proximate cause of Defendant’s breach of the implied warranty,

Plaintiff and members of the Classes have been injured and harmed because: (a) they would not

have purchased the Sunscreen Products if they knew that the Sunscreen Products contained

harmful levels of benzene and are not generally recognized as safe for human use; and (b) the

Sunscreen Products do not have the characteristics, ingredients, uses, or benefits that were

promised by Defendant.

                                   COUNT III
      VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
           CONSUMER PROTECTION LAW, 73 PA. C.S. §201-1, ET SEQ.
                    (On Behalf of the Pennsylvania Subclass)

       39.      Plaintiff incorporates by reference the allegations in the preceding paragraphs as
though fully set forth herein.



                                                 9
Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 10 of 16 PageID: 10




       40.     This cause of action is brought on behalf of the Pennsylvania Subclass.

       41.     Plaintiff and the Class members are “[p]erson[s]” within the meaning of 73 Pa.

C.S. §201-2(2).

       42.     Plaintiff and the Class members purchased the Sunscreen Products “primarily for

personal, family or household purposes” within the meaning of 73 Pa. C.S. §201-9.2(a).

Defendant was and is engaged in “[t]rade” or “commerce” within the meaning of 73 Pa. C.S.

§201-2(3).

       43.     The Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“Pennsylvania CPL”) prohibits “unfair or deceptive acts or practices in the conduct of any trade

or commerce.” 73 Pa. C.S. §201-3.

       44.     The Pennsylvania CPL makes unlawful specific acts, including:

               (a) “[r]epresenting that goods or services have sponsorship, approval,
               characteristics, ingredients, uses, benefits or quantities that they do not
               have” (73 Pa. C.S. §201-2(4)(v));

               (b) “[r]epresenting that goods or services are of a particular standard, quality or
               grade, or that goods are of a particular style or model, if they are of another”
               (73 Pa. C.S. §201-2(4)(vii));

               (c) “[a]dvertising goods or services with intent not to sell them as advertised”
               (73 Pa. C.S. §201-2(4)(ix)); and

               (d) “[e]ngaging in any other fraudulent or deceptive conduct which creates a
               likelihood of confusion or of misunderstanding” (73 Pa. C.S. §201-2(4)(xxi)).

       45.     In the course of its business, Defendant, directly or through its agents, employees,

and/or subsidiaries, violated the Pennsylvania CPL by knowingly and intentionally

misrepresenting, omitting, concealing, and failing to disclose material facts about the presence of

benzene in the Sunscreen Products, and further that they were inherently defective, unreasonably




                                                 10
Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 11 of 16 PageID: 11




dangerous, not fit to be used for their intended purpose, contained elevated levels of a known

carcinogen that rendered them unsafe, and unfit for human use.

       46.     Defendant, directly or through its agents, employees, and/or subsidiaries, violated

the Pennsylvania CPL by knowingly and intentionally misrepresenting, omitting, concealing, and

failing to disclose material facts in its marketing, advertising, and promotions for its benzene

containing Sunscreen Products, including that they were inherently defective, unreasonably

dangerous, not fit to be used for their intended purpose, and that they contained a known

carcinogen that rendered them unsafe and unfit for human use.

       47.     By knowingly and intentionally misrepresenting, omitting, concealing, and failing

to disclose material facts regarding the benzene contained in the Sunscreen Products, as detailed

above, Defendant engaged in unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of the Pennsylvania CPL by:

       (a) representing that the Sunscreen Products have characteristics, uses, benefits, and

       qualities which they do not have;

       (b) representing that the Sunscreen Products are of a particular standard, quality, and

       grade when they are not;

       (c) advertising the Sunscreen Products with the intent not to sell them as advertised; and

       (d) engaging in other fraudulent or deceptive conduct which created a likelihood of

       confusion or of misunderstanding.

       48.     Defendant’s misrepresentations and omissions regarding the inherently defective

and unreasonably dangerous nature of the Sunscreen Products were disseminated to Plaintiff and

the Class members in a uniform manner.




                                                 11
Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 12 of 16 PageID: 12




       49.     Defendant’s unfair or deceptive acts or practices, including its misrepresentations,

concealments, omissions, and suppressions of material facts, as alleged herein, had a tendency or

capacity to mislead and create a false impression in consumers’ minds, and were likely to and, in

fact, did deceive reasonable consumers, including Plaintiff and the Class members, into thinking

that inherently defective and unreasonably dangerous Sunscreen Products were safe.

       50.     The facts about the benzene contained in the Sunscreen Products that Defendant

knowingly and intentionally misrepresented, omitted, concealed, and failed to disclose would be

considered material by a reasonable consumer, and they were, in fact, material to Plaintiff and

the Class members, who considered such facts to be important to their purchase decisions with

respect to the Sunscreen Products.

       51.     Plaintiff and the Class members relied on Defendant’s misrepresentations and

omissions of material facts with respect to the Sunscreen Products by purchasing the Sunscreen

Products after Defendant’s misrepresentations and omissions of material facts were made.

       52.     Plaintiff and the Class members were aggrieved by Defendant’s violations of the

Pennsylvania CPL because they suffered ascertainable loss and actual damages as a direct and

proximate result of Defendant’s knowing and intentional misrepresentations, omissions,

concealments, and failures to disclose material facts as set forth above.

       53.     Specifically, Plaintiff and the Class members were deceived by Defendant’s

misrepresentations, omissions, concealments, and failures to disclose material facts regarding

Sunscreen Products. Had Defendant not engaged in the deceptive acts and practices alleged

herein, Plaintiff and the Class members would not have purchased the drug, and, thus, they did

not receive the benefit of the bargain and/or suffered out-of-pocket loss.




                                                12
Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 13 of 16 PageID: 13




        54.     Defendant’s violations present a continuing risk to Plaintiff and the Class

members, as well as to the general public. Defendant’s unlawful acts and practices complained of

herein affect the public interest.

        55.     As a result of Defendant’s violations of the Pennsylvania CPL, as alleged herein,

Plaintiff and the Class members seek an order enjoining Defendant’s unfair or deceptive acts or

practices and awarding actual damages, costs, attorneys’ fees, and any other just and proper

relief available under the Pennsylvania CPL.

                                         COUNT IV
                             FRAUDULENT CONCEALMENT
               (On Behalf of the National Class and the Pennsylvania Subclass)

        56.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as
though fully set forth herein.
        57.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against Defendant.

        58.     Defendant had a duty to disclose material facts to Plaintiff and the Classes given

their relationship as contracting parties and intended users of the Sunscreen Products. Defendant

also had a duty to disclose material facts to Plaintiff and the Classes, namely that it was in fact

manufacturing, distributing, and selling harmful Sunscreen Products unfit for human use,

because Defendant had superior knowledge such that the transactions without the disclosure

were rendered inherently unfair.

        59.     Defendant possessed knowledge of these material facts. Since at least mid-2020,

numerous recalls put Defendant on notice that adulterated and misbranded Sunscreen Products

were being investigated for contamination with carcinogens, including benzene. Further, benzene

is not unavoidable in the manufacture of sunscreens.




                                                 13
Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 14 of 16 PageID: 14




       60.     During this time, Plaintiff and members of the Classes were using the Sunscreen

Products without knowing they contained dangerous levels of benzene.

       61.     Defendant failed to discharge its duty to disclose these materials facts.

       62.     In so failing to disclose these material facts to Plaintiff and the Classes, Defendant

intended to hide from Plaintiff and the Classes that they were purchasing and consuming the

Sunscreen Products with harmful defects that were unfit for human use, and thus acted with

scienter and/or an intent to defraud.

       63.     Plaintiff and the Classes reasonably relied on Defendant’s failure to disclose

insofar as they would not have purchased the defective Sunscreen Products manufactured and

sold by Defendant had they known they contained unsafe levels of benzene.

       64.     As a direct and proximate cause of Defendant’s fraudulent concealment, Plaintiff

and the Classes suffered damages in the amount of monies paid for the defective Sunscreen

Products.

       65.     As a result of Defendant’s willful and malicious conduct, punitive damages are

warranted.

                                          COUNT V
                                  UNJUST ENRICHMENT
               (On Behalf of the National Class and the Pennsylvania Subclass)

       66.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as
though fully set forth herein.
       67.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against Defendant.

       68.     Plaintiff and the Classes conferred a benefit on Defendant in the form of monies

paid to purchase Defendant’s defective and worthless Sunscreen Products.

       69.     Defendant voluntarily accepted and retained this benefit.


                                                14
Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 15 of 16 PageID: 15




       70.     Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for Sunscreen Products unfit for human use, it would be unjust and inequitable for

Defendant to retain the benefit without paying the value thereof.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests, individually and on behalf of the alleged

Classes, that the Court enter judgment in their favor and against Defendant as follows:

               (a) For an order certifying the Classes under Rule 23 of the Federal Rules
               of Civil Procedure and naming Plaintiff as the representative for the
               Classes and Plaintiff’s attorneys as Class Counsel;
               (b) For an order declaring the Defendant’s conduct violates the causes of
               action referenced herein;
               (c) For an order finding in favor of Plaintiff and the Classes on all counts
               asserted herein;
               (d) For compensatory, statutory, and punitive damages in amounts to be
               determined by the Court and/or jury;
               (e) For prejudgment interest on all amounts awarded;
               (f) For an order of restitution and all other forms of equitable monetary
               relief;
               (g) For injunctive relief as pleaded or as the Court may deem proper; and
               (h) For an order awarding Plaintiff and the Classes their reasonable
               attorneys’ fees and expenses and costs of suit.


                                DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury.




                                                15
Case 3:21-cv-13972-ZNQ-TJB Document 1 Filed 07/21/21 Page 16 of 16 PageID: 16




 Dated: July 21, 2021                  /s/ Katrina Carroll
                                       Katrina Carroll
                                       CARLSON LYNCH
                                       111 W. Washington Street, Suite 1240
                                       Chicago, IL 60602
                                       Phone: (312) 750-1265
                                       kcarroll@carlsonlynch.com

                                       Jonathan M. Jagher
                                       D. Patrick Huyett
                                       FREED KANNER LONDON & MILLEN LLC
                                       923 Fayette Street
                                       Conshohocken, PA 19428
                                       Phone: (610) 234-6486
                                       jjagher@fklmlaw.com
                                       phuyett@fklmlaw.com

                                       William E. Hoese
                                       Craig W. Hillwig
                                       Barbara L. Gibson
                                       Aarthi Manohar
                                       KOHN, SWIFT & GRAF, P.C.
                                       1600 Market Street, Suite 2500
                                       Philadelphia, PA 19103
                                       Phone: (215) 238-1700
                                       whoese@kohnswift.com
                                       chillwig@kohnswift.com
                                       bgibson@kohnswift.com
                                       amanohar@kohnswift.com

                                       Attorneys for Plaintiff




                                     16
